DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 17/743,665 filed on May 13, 2022.  Currently claims 1-10 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s disclosure of related application information in the paragraph [0001] of the specification is acknowledged.  Applicant may update the information since some applications have now been now allowed and issued as US patents.  

Statutory Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
5.	Claims 15-28 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 15-28 of prior U.S. Patent No. 11,334,738 to Handshaw et al.  This is a statutory double patenting rejection.  The claims in the instant application are verbatim copy of the corresponding claims.  

Obviousness-type Double Patenting 
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,334,738 to Handshaw et al. (hereinafter “738 patent”).  Although some claims at issue are not identical, they are not patentably distinct from each other as the following claims comparison and analysis would show.

Instant Application

738 Patent

A barcode reader configured to be supported by a workstation, the barcode reader comprising:
a housing having a lower housing portion with an upper surface facing a product scanning region and an upper housing portion extending above the lower housing portion;
a weigh platter configured to support an object placed on the weigh platter for obtaining a weight of the object, the weigh platter having a surface extending in a transverse plane, a proximal edge adjacent the upper housing portion, a first lateral edge extending non-parallel to the proximal edge, a second lateral edge, opposite the first lateral edge, extending non-parallel to the proximal edge, and a distal edge, opposite the proximal edge, extending non-parallel to the first and second lateral edges; and
an off-platter detection assembly comprising:
a first imaging assembly positioned within the upper housing portion and having a first imager having a first field-of-view extending over the surface of the weigh platter, the first field-of-view having a first central field-of-view axis, a first lower boundary, and a first lateral boundary, the first imager configured to capture an image of the first lateral edge of the surface within the first field-of-view;
a second imaging assembly positioned within the upper housing portion and having a second imager having a second field-of-view extending over the surface of the weigh platter, the second field-of-view having a second central field-of-view axis, a second lower boundary, and a second lateral boundary, the second imager configured to capture an image of the second lateral edge of the surface within the second field-of-view; and
a controller in communication with the first imaging assembly and the second imaging assembly, the controller configured to:
allow the weight of the object placed on the weigh platter to be recorded by a host system operatively coupled to the controller if the controller determines: (1) that a footprint of the object positioned on the weigh platter does not extend over the first lateral edge based on the first image; and (2) that the footprint of the object positioned on the weigh platter does not extend over the second lateral edge based on the second image; and 
prevent the weight of the object placed on the weigh platter from being recorded by the host system and/or providing an alert to a user if the controller determines: (1) that the footprint of the object positioned on the weigh platter does extend over the first lateral edge based on the first image; or (2) that the footprint of the object positioned on the weigh platter does extend over the second lateral edge based on the second image.


A barcode reader configured to be supported by a workstation, the barcode reader comprising: 

a housing having a lower housing portion with an upper surface facing a product scanning region and an upper housing portion extending above the lower housing portion; 

a weigh platter configured to measure a weight of an object placed on the weigh platter and having a surface extending in a transverse plane, a proximal edge adjacent the upper housing portion, a first lateral edge extending non-parallel to the proximal edge, a second lateral edge, opposite the first lateral edge, extending non-parallel to the proximal edge, and a distal edge, opposite the proximal edge, extending non-parallel to the first and second lateral edges; and 

an off-platter detection assembly comprising: 

a first imaging assembly positioned within the upper housing portion and having a first imager having a first field-of-view extending over the surface of the weigh platter, the first field-of-view having a first central field-of-view axis, a first lower boundary, and a first lateral boundary, the first imager configured to capture an image of the first lateral edge of the surface within the first field-of-view; 

a second imaging assembly positioned within the upper housing portion and having a second imager having a second field-of-view extending over the surface of the weigh platter, the second field-of-view having a second central field-of-view axis, a second lower boundary, and a second lateral boundary, the second imager configured to capture an image of the second lateral edge of the surface within the second field-of-view; and 

a controller in communication with the first imaging assembly and the second imaging assembly, the controller configured to: 

receive a first image captured by the first imager and a second image captured by the second imager; 

allow the weight of the object placed on the weigh platter to be recorded by a host system operatively coupled to the controller if the controller determines: (1) that a footprint of the object positioned on the weigh platter does not extend over the first lateral edge based on the first image; and (2) that the footprint of the object positioned on the weigh platter does not extend over the second lateral edge based on the second image; and 

prevent the weight of the object placed on the weigh platter from being recorded by the host system and/or providing an alert to a user if the controller determines: (1) that the footprint of the object positioned on the weigh platter does extend over the first lateral edge based on the first image; or (2) that the footprint of the object positioned on the weigh platter does extend over the second lateral edge based on the second image.
Claim 2
The barcode reader of claim 1, wherein the first lower boundary of the first field-of-view of the first imager is substantially adjacent and substantially parallel to the surface.

Claim 2
The barcode reader of claim 1, wherein the first lower boundary of the first field-of-view of the first imager is substantially adjacent and substantially parallel to the surface.
Claim 3
The barcode reader of claim 2, wherein the second lower boundary of the second field-of- view of the second imager is substantially adjacent and substantially parallel to the surface.

Claim 3
The barcode reader of claim 2, wherein the second lower boundary of the second field-of-view of the second imager is substantially adjacent and substantially parallel to the surface.
Claim 4
The barcode reader of claim 1, wherein the first lateral boundary of the first field-of-view of the first imager is substantially adjacent and substantially parallel to the first lateral edge of the surface.

Claim 4
The barcode reader of claim 1, wherein the first lateral boundary of the first field-of-view of the first imager is substantially adjacent and substantially parallel to the first lateral edge of the surface.
Claim 5
The barcode reader of claim 4, wherein the second lateral boundary of the second field- of-view of the second imager is substantially adjacent and substantially parallel to the second lateral edge of the surface. 

Claim 5
The barcode reader of claim 4, wherein the second lateral boundary of the second field-of-view of the second imager is substantially adjacent and substantially parallel to the second lateral edge of the surface.
Claim 6
The barcode reader of claim 1, wherein a first edge defined by an intersection of the first lower boundary with the first lateral boundary is substantially adjacent to the first lateral edge of the surface.

Claim 6
The barcode reader of claim 1, wherein a first edge defined by an intersection of the first lower boundary with the first lateral boundary is substantially adjacent to the first lateral edge of the surface.
Claim 7
The barcode reader of claim 6, wherein a second edge defined by an intersection of the second lower boundary with the second lateral boundary is substantially adjacent to the second lateral edge of the surface.

Claim 7
The barcode reader of claim 6, wherein a second edge defined by an intersection of the second lower boundary with the second lateral boundary is substantially adjacent to the second lateral edge of the surface.
Claim 8
The barcode reader of claim 1, wherein an origin of the first field-of-view is substantially collinear with the first lateral edge.

Claim 8
The barcode reader of claim 1, wherein an origin of the first field-of-view is substantially collinear with the first lateral edge.
Claim 9
The barcode reader of claim 8, wherein an origin of the second field-of-view is substantially collinear with the second lateral edge.

Claim 9
The barcode reader of claim 8, wherein an origin of the second field-of-view is substantially collinear with the second lateral edge.
Claim 10
The barcode reader of claim 1, wherein: the first central field-of-view axis extends upward away from the surface within a range of 15 degrees and 25 degrees relative to the surface; and the second central field-of-view axis extends upward away from the surface within a range of 15 degrees and 25 degrees relative to the surface.

Claim 10
The barcode reader of claim 1, wherein: the first central field-of-view axis extends upward away from the surface within a range of 15 degrees and 25 degrees relative to the surface; and the second central field-of-view axis extends upward away from the surface within a range of 15 degrees and 25 degrees relative to the surface.
Claim 11
The barcode reader of claim 10, wherein: the first central field-of-view axis extends laterally away from the first lateral edge within a range of 60 degrees and 70 degrees relative to the first lateral edge; and the second central field-of-view axis extends laterally away from the second lateral edge within a range of 60 degrees and 70 degrees relative to the second lateral edge.

Claim 11
The barcode reader of claim 10, wherein: the first central field-of-view axis extends laterally away from the first lateral edge within a range of 60 degrees and 70 degrees relative to the first lateral edge; and the second central field-of-view axis extends laterally away from the second lateral edge within a range of 60 degrees and 70 degrees relative to the second lateral edge.
Claim 12
The barcode reader of claim 1, wherein the first and second imagers have a combined horizontal field-of-view angle within a range of 100 degrees and 135 degrees.

Claim 12
The barcode reader of claim 1, wherein the first and second imagers have a combined horizontal field-of-view angle within a range of 100 degrees and 135 degrees.
Claim 13
The barcode reader of claim 1, wherein the first and second imagers have a combined vertical field-of-view height that is greater than or equal to 5 inches when measured at a mid-point of a horizontal window positioned in the weigh platter.

Claim 13
The barcode reader of claim 1, wherein the first and second imagers have a combined vertical field-of-view height that is greater than or equal to 5 inches when measured at a mid-point of a horizontal window positioned in the weigh platter.
Claim 14
The barcode reader of claim 1, wherein the first and second imaging assemblies are communicatively coupled to a convolutional neural network to provide object recognition based on the first image and/or the second image.

Claim 14
The barcode reader of claim 1, wherein the first and second imaging assemblies are communicatively coupled to a convolutional neural network to provide object recognition based on the first image and/or the second image.


	As shown in the claim comparison above, claims 2-14 of the instant application are verbatim identical to corresponding claims 2-14 of 738 patent.  In comparing claim 1s, the underlined section of claim 1 of 738 patent is different.  It is unclear how claim 1 of the instant application would function without the underlined section as part of claim 1.  Regardless, the claims 1-14 of the instant application and claims 1-14 of 738 patent are not patentably distinct.

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
December 14, 2022